DETAILED ACTION
	This office action is in response to applicant’s amendment filed on 3/22/2022.  Claims 2, 4-10, 12-14, 16-19 and 22 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 4, 6-8, 12, 14, 16, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 2009/0148101 A1, hereinafter “Lu”).
Claim 2.  Lu discloses an optical fiber micro connector for connection to a fiber optic receptacle, the optical fiber micro connector comprising (Fig. 27-24): a ferrule (Fig. 17: 230)  having a longitudinal axis and a length in the direction of the longitudinal axis (Fig. 22); a housing (Figs. 22-23: optical adapter 34 or Fig. 34: optical adapter 26) receiving the ferrule (230) therein, the housing including a first end and a second end opposite the first end, the first end having connection structure for releasable connection with the fiber optic receptacle when the optical fiber micro connector is attached to the fiber optic receptacle, wherein the housing (26) comprises spaced apart walls (378) defining the first end of the housing. 
Claim 4.  Lu discloses the device of claim 3, wherein the ferrule comprises an optical fiber, a pin (Fig. 24: 246) engaging and holding the optical fiber and a holder holding the pin and engaged with the housing for mounting the ferrule in the housing (Fig. 24: 246 and ferrule 100).

    PNG
    media_image1.png
    477
    676
    media_image1.png
    Greyscale

Claim  6, Lu discloses the device of claim 4, wherein Lu teaches the pin (246) projects form the first end of the housing and the holder projects from the second end of the housing (Fig. 24: 246 and the opposite end of 246 on the second end).
Claim 7.  Lu discloses the device of claim 3, further comprising a spring biasing the ferrule outwardly from the first end of the housing (Para [0127]).
Claim 8. Lu discloses the device of claim 7, wherein the spring comprises a tension member (102; Para [0127]).
Claim 12.  Lu discloses the device of claim 11, wherein the connection structure comprises openings in the walls (Para [0221]).
           Claim 14. Lu discloses An optical fiber connector assembly comprising: an adapter (Fig. 22: 34) having a first and second ends configured to receive different fiber optic connectors (Ferrule 100); an optical fiber micro connector including a ferrule (Fig. 22: 100) having a longitudinal axis and a length in the direction of the longitudinal axis (Fig. 22), and a housing receiving the ferrule therein (within 34), the housing including a first end and a second end opposite the first end, the first end having connection structure for releasable connection with the adapter when the optical fiber micro connector is attached to the adapter (Para [0129]), wherein the housing comprises spaced apart walls (378, see replicated Fig. 38 above) defining a first end of the housing.
Claim 16. Lu discloses the device of claim 15, wherein the ferrule comprises an optical fiber, a pin (Fig. 24: 246) engaging and holding the optical fiber and a holder holding the pin and engaged with the housing for mounting the ferrule in the housing (Fig. 24: 246 and ferrule 100).
Claim 18.  Lu discloses the device of claim 16, wherein Lu teaches the pin (246) projects form the first end of the housing and the holder projects from the second end of the housing (Fig. 24: 246 and the opposite end of 246 on the second end).
Claim 19.  Lu discloses the device of claim 16, wherein the adapter includes a protrusion (56) configured to receive the optical fiber micro connector housing to connect the housing to the adapter (Fig. 22/24).
Claim 22.  Lu discloses the connection structure comprises openings in the walls (two alignment slots 378, Fig. 32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu.
Claim 5.  Lu discloses the device of claim 2, Lu does not teach wherein the pin has a length along the longitudinal axis greater than the length of the housing. It would have been an obvious to one of ordinary skill in art before the effective filing date of the current application as a matter of choice to modify the length of the pin to be greater than the length of the housing, in order to properly secure connectors with elongated ferrules. The additional length will allow the latch to provide more mechanical coupling strength to the adapter 34. Such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Claim 13.  Lu discloses the device of claim 2, Lu does not teaches wherein the housing has a generally oval shape in cross section. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the shape of the housing to be an oval shape in order to accept more ferrules along the horizontal direction. The change in shape will result in a more dense fiber connector having more connections for scaling purposes. It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Claim 17.  Lu discloses the device of claim 16, Lu does not teach wherein the pin has a length along the longitudinal axis greater than the length of the housing. It would have been an obvious to one of ordinary skill in art before the effective filing date of the current application as a matter of choice to modify the length of the pin to be greater than the length of the housing, in order to properly secure connectors with elongated ferrules. The additional length will allow the latch to provide more mechanical coupling strength to the adapter 34. Such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Moulin (US 4,595,251, hereinafter “Moulin”.)
Lu discloses the invention of claim 8, but do not teach the tension member is a wavy washer.
Moulin teaches a tension member whereinn the tension force is supplied by the wave washer to maintain biasing force thus sustaining the optical connector connection (Col. 1, line 57 to Col. 2, line 11).  The examiner considers the “wave washer” or “wave spring” is a variant of the “wavy washer” as recited in claim 9. It would have been obvious to one having ordinary skill in the art would recognize the wavy washer is a known mechanical tension member for solving mechanical couplings.  One would be motivated to use wavy washers over coil springs because they provide lower work heights with the same force, thus provides space savings, smaller assemblies that use less materials, hence lower production costs.
Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Gniadek et al. (US 2015/0177467 A1, hereinafter “Gniadek”).
In regards to claims 10 and 20, Lu discloses the device of claim 1. Lu does not teach wherein the ferrule is an LC-type ferrule. It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the teachings of Lu to have an LC-type ferrule like Gniadek in order to make connector adapter system compatible with a well-known connection standard for wide scale compatible purposes.
Response to Arguments
Applicant’s arguments with respect to claims 2, 4-10, 12-14, 16-19 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner reinterpreted the prior arts to Lu with respect to the amended independent claims 2 and 14.  Furthermore, allowability of claim 9 is withdrawn in view of updated search and the teaching in prior art to Moulin.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883